Name: Council Decision 2003/252/CFSP of 24 February 2003 concerning the conclusion of the Agreement between the European Union and the Republic of Albania on the activities of the European Union Monitoring Mission (EUMM) in the Republic of Albania
 Type: Decision
 Subject Matter: Europe;  international affairs;  European construction;  monetary economics;  cooperation policy; NA
 Date Published: 2003-04-10

 Avis juridique important|32003D0252Decision of the EEA Joint Committee No 4/2003 of 31 January 2003 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 093 , 10/04/2003 P. 0049 - 0052Council Decision 2003/252/CFSPof 24 February 2003concerning the conclusion of the Agreement between the European Union and the Republic of Albania on the activities of the European Union Monitoring Mission (EUMM) in the Republic of AlbaniaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union and in particular Article 24 thereof,Having regard to the recommendation from the Presidency,Whereas:(1) On 22 December 2000, the Council adopted Joint Action 2000/811/CFSP on the European Union Monitoring Mission(1).(2) Article 6 of that Joint Action provides that the detailed rules governing the EUMM operations in the areas of its responsibilities are to be laid down in arrangements to be concluded in accordance with the procedure laid down in Article 24 of the Treaty.(3) Following the Council Decision of 13 May 2002 authorising the Presidency to open negotiations, the Presidency negotiated an agreement with the Republic of Albania on the activities of the EUMM.(4) That agreement should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement between the European Union and the Republic of Albania on the activities of the European Union Monitoring Mission (EUMM) in the Republic of Albania is hereby approved on behalf of the European Union.The text of the agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person empowered to sign the agreement in order to bind the European Union.Article 3This Decision shall take effect on the day of its adoption.Article 4This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 24 February 2003.For the CouncilThe PresidentG. Papandreou(1) OJ L 328, 23.12.2000, p. 53.